        Case 4:19-cv-01710-JST Document 59 Filed 07/13/20 Page 1 of 5



 1   ROBERT NOLAN (Bar No. 235738)
     robert.nolan@us.dlapiper.com
 2   JOY KIM (Bar No. 294841)
     joy.kim@us.dlapiper.com
 3   ELIZABETH CALLAHAN (Bar No. 323510)
     elizabeth.callahan@us.dlapiper.com
 4   DLA PIPER LLP (US)
     555 Mission Street, Suite 2400
 5   San Francisco, California 94105-2933
     Tel: 415.836.2500
 6   Fax: 415.836.2501

 7   Attorneys for Plaintiff
     SALESFORCE.COM, INC.
 8
 9                             UNITED STATES DISTRICT COURT

10                       NORTHERN DISTRICT OF CALIFORNIA

11                                    OAKLAND DIVISION

12
13   SALESFORCE.COM, INC.,                         CASE NO. 4:19-CV-01710-JST
14                      Plaintiff,
                                                   SALESFORCE.COM, INC.’S MOTION TO
15         v.                                      STRIKE GEA’S CLAIMS FOR RELIEF;
                                                   MEMORANDUM OF POINTS AND
16   GEA, INC.,                                    AUTHORITIES IN SUPPORT
17                      Defendant.
                                                   Date:         August 19, 2020
18                                                 Time:         2:00 p.m.
     AND RELATED COUNTERCLAIMS.                    Courtroom:    6 – 2nd Floor
19                                                 Judge:        Hon. Jon S. Tigar
20
21
22
23
24
25
26
27
28

                                     SALESFORCE’S MOTION TO STRIKE GEA’S CLAIMS FOR RELIEF; MPA
                                                                     CASE NO. 4:19-CV-01710-JST
          Case 4:19-cv-01710-JST Document 59 Filed 07/13/20 Page 2 of 5



 1                                 NOTICE OF MOTION AND MOTION
 2   TO THE COURT AND ALL PARTIES:

 3           PLEASE TAKE NOTICE that on Wednesday, August 19, 2020, at 2:00 p.m., or as soon

 4   thereafter as the matter may be heard, or as taken under submission and decided without hearing,

 5   by the Honorable Jon S. Tigar in Courtroom 6 of the United States District Court for the Northern

 6   District of California, Oakland Courthouse, 1301 Clay Street, Oakland, CA 94612, Plaintiff

 7   salesforce.com, inc. (“Salesforce”) shall and hereby does move the Court, pursuant to Federal

 8   Rule of Civil Procedure 12(f), for an order striking Defendant GEA’s request for relief for

 9   exemplary damages, for attorneys’ fees and costs, for prejudgment interest, for enhanced damages

10   for trade secret misappropriation, and for treble damages under North Carolina’s Unfair and

11   Deceptive Trade Practices Act (UDTPA) on the ground that the parties’ contract contains a

12   limitation of liability provision that limits Salesforce’s liability in this action.

13           This Motion to Strike is based on this Notice of Motion, the accompanying Memorandum

14   of Points and Authorities, the pleadings on file in this action, and any further evidence or

15   argument that the Court may properly receive at or before the hearing.

16                         MEMORANDUM OF POINTS AND AUTHORITIES
17   I.      INTRODUCTION
18           Counterclaimant GEA seeks requested relief that goes far beyond the bounds of the

19   applicable contract between the parties. For the reasons set forth in the Motion to Dismiss filed

20   concurrently herewith, the tort counterclaims should be dismissed with prejudice. In addition, the

21   Order Form and Master Subscription Agreement (“MSA”) (Dkt. No. 1-1) that GEA alleges

22   Salesforce breached contains a Limitation of Liability Clause in Section 11 (“Limitation of

23   Liability”). The Limitation of Liability limits Salesforce’s liability in this action to “THE

24   AMOUNT PAID BY [GEA] HEREUNDER IN THE 12 MONTHS PRECEDING THE

25   INCIDENT.” The Limitation of Liability also expressly excludes “ANY LOST PROFITS,

26   REVENUES OR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, COVER OR

27   PUNITIVE DAMAGES, WHETHER AN ACTION IS IN CONTRACT OR TORT AND

28   REGARDLESS OF THE THEORY OF LIABILITY.” Moreover, the MSA does not contain an
                                                          2
                                           SALESFORCE’S MOTION TO STRIKE GEA’S CLAIMS FOR RELIEF; MPA
                                                                           CASE NO. 4:19-CV-01710-JST
           Case 4:19-cv-01710-JST Document 59 Filed 07/13/20 Page 3 of 5



 1   attorneys’ fees provision. To the extent the fees requested are based on GEA’s claim for

 2   misappropriation of trade secrets, that claim should be dismissed for the reasons set forth in the

 3   Motion to Dismiss filed concurrently herewith. Further, any allegations of willfulness with respect

 4   to the misappropriation of trade secrets claim are conclusory, at best, and are therefore insufficient

 5   to support the requested relief. GEA’s request for relief for exemplary damages, for attorneys’ fees

 6   and costs, for enhanced damages for trade secret misappropriation, and for treble damages under

 7   North Carolina’s Unfair and Deceptive Trade Practices Act should be stricken.

 8   II.     ARGUMENT
 9           A.     Legal Standard
10           A defendant may move to strike from a complaint “any redundant, immaterial, or

11   impertinent and scandalous matter.” Fed. R. Civ. P. 12(f). Under Rule 12(f), a party may move to

12   strike language seeking relief that is not recoverable as a matter of law. Estate of Migliaccio v.

13   Midland Nat’l Life Ins. Co., 436 F. Supp. 2d 1095, 1100 (C.D. Cal. 2006). The function of striking

14   allegations “is to avoid the expenditure of time and money that must arise from litigating spurious

15   issues by dispensing with those issues prior to trial.” Sidney Vinstein v. A.H. Robins Co., 697 F.2d

16   880, 885 (9th Cir. 1983).

17           B.     Counterclaimant’s Requested Relief Should be Stricken.

18           GEA seeks exemplary damages that are expressly excluded by the MSA. The Limitation of

19   Liability clause in the MSA provides:

20                  11. LIMITATION OF LIABILITY

21                  11.1 Limitation of Liability. NEITHER PARTY'S LIABILITY WITH
                    RESPECT TO ANY SINGLE INCIDENT ARISING OUT OF OR
22                  RELATED TO THIS AGREEMENT WILL EXCEED THE AMOUNT
                    PAID BY CUSTOMER HEREUNDER IN THE 12 MONTHS
23                  PRECEDING THE INCIDENT, PROVIDED THAT IN NO EVENT
                    WILL EITHER PARTY’S AGGREGATE LIABILITY ARISING OUT
24                  OF OR RELATED TO THIS AGREEMENT EXCEED THE TOTAL
                    AMOUNT PAID BY CUSTOMER HEREUNDER. THE ABOVE
25                  LIMITATIONS WILL APPLY WHETHER AN ACTION IS IN
                    CONTRACT OR TORT AND REGARDLESS OF THE THEORY OF
26                  LIABILITY. HOWEVER, THE ABOVE LIMITATIONS WILL NOT
                    LIMIT CUSTOMER'S PAYMENT OBLIGATIONS UNDER SECTION
27                  6 (FEES AND PAYMENT FOR PURCHASED SERVICES).

28                  11.2. Exclusion of Consequential and Related Damages. IN NO

                                                       3
                                         SALESFORCE’S MOTION TO STRIKE GEA’S CLAIMS FOR RELIEF; MPA
                                                                         CASE NO. 4:19-CV-01710-JST
         Case 4:19-cv-01710-JST Document 59 Filed 07/13/20 Page 4 of 5



 1                  EVENT WILL EITHER PARTY HAVE ANY LIABILITY TO THE
                    OTHER PARTY FOR ANY LOST PROFITS, REVENUES OR
 2                  INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL,
                    COVER OR PUNITIVE DAMAGES, WHETHER AN ACTION IS
 3                  IN CONTRACT OR TORT AND REGARDLESS OF THE THEORY
                    OF LIABILITY, EVEN IF A PARTY HAS BEEN ADVISED OF THE
 4                  POSSIBILITY OF SUCH DAMAGES. THE FOREGOING
                    DISCLAIMER WILL NOT APPLY TO THE EXTENT PROHIBITED
 5                  BY LAW.

 6   MSA § 11 (emphasis added). The Counterclaim’s request for exemplary damages is expressly

 7   excluded by this provision.

 8          Attorneys’ fees are not recoverable in California, where, as here, the contract does not so

 9   provide. See Cal. Civ. Code § 1717. See also Reynolds Metals Co. v. Alperson, 25 Cal.3d 124, 127

10   (1979) (“Unless authorized by either statute or agreement, attorney’s fees ordinarily are not

11   recoverable as costs.”); Krueger v. Bank of Am., 145 Cal. App. 3d 204, 216 (1983) (“It has long

12   been recognized that attorney’s fees are generally not recoverable as costs unless authorized by

13   either statute or agreement.”). The MSA does not contain an attorneys’ fees provision entitling

14   GEA to such relief. To the extent that GEA is alleging it is entitled to fees pursuant to its claim for

15   misappropriation of trade secrets, that claim is subject to dismissal for the reasons set forth in the

16   Motion to Dismiss. Moreover, the Counterclaim’s allegations of willfulness are conclusory and

17   therefore insufficient. See Dkt. No. 58, Countercl. ¶ 41; Epstein v. Wash. Energy Co., 83 F.3d

18   1136, 1140 (9th Cir. 1996).

19          Similarly, enhanced damages for trade secret misappropriation are unavailable to GEA

20   because the trade secret misappropriation claim is subject to dismissal for the reasons set forth in

21   the Motion to Dismiss.

22          Treble damages under North Carolina’s UDTPA are also unavailable. As set forth in the

23   Motion to Dismiss, the clear terms of the MSA provide that “any lawsuit arising out of or in

24   connection with this Agreement” is governed by California law, with courts in San Francisco,

25   California having exclusive jurisdiction. See Dkt. No. 1-1 at 14, § 13.1. Moreover, this Court has

26   already found that California law applies to this matter. Dkt. No. 45 at 4. Even if the MSA’s

27   governing law provision did not apply, this Court in its discretion should apply the law of the case

28   doctrine to preclude the application of North Carolina law. See Hall v. City of Los Angeles, 697
                                                        4
                                         SALESFORCE’S MOTION TO STRIKE GEA’S CLAIMS FOR RELIEF; MPA
                                                                         CASE NO. 4:19-CV-01710-JST
            Case 4:19-cv-01710-JST Document 59 Filed 07/13/20 Page 5 of 5



 1   F.3d 1059, 1067 (9th Cir. 2012) (finding that the law of the case doctrine “generally preludes a

 2   court from reconsidering an issue decided previously by the same court or by a higher court in the

 3   identical case”) (citation omitted). In addition, as set forth in Salesforce’s Motion to Dismiss, GEA

 4   has waived any argument that North Carolina law applies.

 5            Accordingly, Salesforce respectfully requests that the Court strike GEA’s requested relief

 6   for exemplary damages, costs of suit and reasonable attorneys’ fees, prejudgment interest,

 7   enhanced damages for trade secret misappropriation, and treble damages under North Carolina’s

 8   Unfair and Deceptive Trade Practices Act.

 9   III.     CONCLUSION

10            For the foregoing reasons, Salesforce respectfully requests that the Court grant Salesforce’s

11   Motion to Strike.

12    Dated: July 13, 2020                       DLA PIPER LLP (US)

13
                                                 By: /s/ Robert Nolan
14
                                                     ROBERT NOLAN
15                                                   Attorneys for Plaintiff
                                                     salesforce.com, inc.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
                                         SALESFORCE’S MOTION TO STRIKE GEA’S CLAIMS FOR RELIEF; MPA
     WEST/290846619                                                      CASE NO. 4:19-CV-01710-JST
